Citation Nr: 1427328	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 1993.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

In May 2013, the Veteran failed to report for her Travel Board hearing.  Accordingly, the case will be processed as though the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

Records in the Virtual VA paperless claims processing system have been reviewed and considered. 


FINDING OF FACT

The Veteran does not have a current hearing loss disability under VA regulations.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, describes VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter, dated in August 2009.  The Veteran was notified of the evidence needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and the effective date of the claim.  Therefore, the August 2009 VCAA letter fully satisfied the duty to notify provisions.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  The Veteran asserted that she had a ETS physical that first noted hearing loss and this was after July 23, 1993 but before her separation on August 16, 1993.  The RO requested any additional hearing test that occurred at Fort Jackson during those dates and the National Personnel Records Center responded in December 2012 that no records were located.  The Veteran was notified by way of a letter dated in that month that the identified hearing test was requested but no additional records were located and that she should provide any information or evidence she had not already provided now.  See 38 C.F.R. § 3.159(e) (2013).  She was also informed of the negative results by way of the supplemental statement of the case.  The Veteran has not since provided any additional information or evidence.  

Additionally, during the appeal period the Veteran was afforded a VA audio examination in January 2011.

In her Form 9 Appeal received in May 2011, the Veteran stated that she informed VA that she was an employee of the VA medical facility, and under the M21-1MR she should be afforded a VA examination at a different VA medical facility.  At the time of the January 2011 VA examination, there is no indication that the Veteran worked for VA nor did she indicate that she did so in her July 2009 claim.  Furthermore, the Board is not bound by the M21-1 MR.  See 38 C.F.R. § 19.5 (2013).  Moreover the January 2011 VA examiner reviewed the claims folder, presented objective findings regarding the Veteran's hearing acuity, noted the Veteran's subjective complaints and provided a positive opinion.  The Board finds that this examination is adequate and there is no prejudice to the Veteran.     

In her May 2011 substantive appeal, the Veteran requested a video hearing with the Board.  The Veteran was notified of the hearing by a letter dated in February 2013, however, the Veteran did not avail herself of this opportunity.  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  38 U.S.C.A. § 5103A.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts, shown by evidence, establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran contends that she has a bilateral hearing loss disability caused by in-service noise exposure.  For example, in her July 2009 claim, the Veteran stated that she has "diminished hearing...probably from exposure to loud noises at the firing ranges."  In her May 2010 notice of disagreement, the Veteran stated that her hearing loss has gradually worsened since service.  

The Veteran's service treatment records include an October 1990 audiogram that shows that the Veteran's hearing upon entry into service was within normal limits, with auditory thresholds at 5 decibels or below from 500 to 4000 hertz.  The service treatment records also include an audiogram that was performed in July 1993 "following exposure in noise duties."  The July 1993 audiological report indicated the following puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 hertz, respectively: 10, 00, 00, 00, and 00 for the right ear; and 05, 00, 00, 10, and 00 for the left ear.  The report also stated that the Veteran was not routinely exposed to hazardous noise.  

The Veteran was afforded a VA audio examination in January 2011.  The VA examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that in service she was exposed to excessive noise from working with and around weapons at a training facility, and that she had used poorly fitted hearing protection.  On VA examination, the examiner indicated the following decibels at 500, 1000, 2000, 3000, and 4000 hertz, respectively: 15, 20, 20, 15, and 10 for the right ear; and 15, 20, 15, 20, and 15 for the left ear.  The examiner reported average hearing losses of 16 decibels for the right ear and 18 decibels for the left, and the Maryland CNC test results showed 96 percent for both ears.  The examiner concluded that the Veteran's hearing loss is most likely caused by or a result of service and provided a rationale to support the opinion.  

To be considered for service connection, a claimant must first have a disability. Congress specifically limited entitlement for service-connected disease or injury to cases where the disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  So long as the veteran had a diagnosed disability during the pendency of the claim, the service connection criteria requiring a present disability are satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board notes that the United States Court of Veterans Appeals has stated that "the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, hearing loss constitutes a disability for VA purposes when the auditory thresholds are at decibel levels required by 38 C.F.R. § 3.385.  Id.  
The Veteran's in-service and post-service audiological examinations do not meet the criteria for hearing loss as defined by VA regulations.  The results do not show a present decibel loss of 26 decibels or higher and the Maryland CNC results both exceed 94 percent.  Thus, the Veteran does not have hearing loss for purposes of VA benefits.  For these reasons, Shedden element (1), sufficient proof of the existence of a present disability, has not been satisfied, and the Board finds that entitlement to service connection for a bilateral hearing loss disability is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Board acknowledges that the Veteran is competent to give evidence about what she has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994) (finding a lay witness competent to testify as to his symptoms, but cautioning that lay testimony is not competent evidence when a matter requires medical expertise); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board notes that although the Veteran is competent to report her symptoms of hearing loss, she is not competent to diagnose a hearing loss disability that meets the criteria of 38 C.F.R. 
§ 3.385 as this is a matter that is beyond the observational capabilities of a lay person.

As the Veteran is not competent to give a diagnosis of her bilateral hearing loss disability, the issue of the Veteran's credibility is not reached.  The Board has considered the Veteran's statements that describe her hearing loss symptoms, and the Veteran is competent to describe her observations.  In this case, however, the Board finds the results of audiological testing are the only competent evidence of record, and these results do not support a finding for hearing loss as defined by VA regulations.  As the evidence indicates that the Veteran does not have a hearing loss disability as defined by VA regulations, a finding of service connection for a hearing loss disability is not warranted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


